DETAILED ACTION
This office action has been issued in response to Applicant's Amendment filed on October 13, 2020.   Claims 1-11 have been amended.  No claims have been canceled.  Claims 12-14 have been added.   Therefore, Claims 1-14 have been examined and are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.   The application is a continuation of International Application No. PCT/CN2016/106391, filed on November 18, 2018, which claims priority to Chinese Patent Application No. 201510828383.6, filed on November 24, 2015.

Response to Arguments
Applicant's arguments filed on October 13, 2020 have been fully considered but they are not persuasive. 
The applicant argues in Pages 7 and 8 of the REMARKS that the claims cannot be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claims do not explicitly use the term “means” or “steps” and includes functional language.  The examiner respectfully disagrees.  In order for a claim to be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claim limitations must use the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function.  In the case of the instant application, the claims use generic placeholders (nonce terms) “block” and “scanner”.  
	The applicant argues in Page 11 of the REMARKS that Kumar does not disclose or teach at least “a storage engine configured to store service data, wherein the service data is in a data partition corresponding to a slot associated with the second hash block, or the service data is in a data set of a subscription relationship ”, or “a block data scanner configured to: scan the second hash block associated with the slot to obtain location information of the service data in the each entry may be a fixed-length (e.g., 32-bit) pointer to a specific location in a master file containing stored items.   Therefore, the hash may store location information.  Therefore, Kumar does in fact teach “a storage engine configured to store service data, wherein the service data is in a data partition corresponding to a slot 
	As for Claims 9-11, the applicant has provided arguments that are analogous to those of Claims 1-8 above.  Therefore, the examiner provides the same response to arguments as those presented in connection with Claims 1-8 above.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “first hash block”, “second hash block”, and “a block data scanner configured to: scan… extract…” in claims 1-8.  
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

	The examiner has not found any corresponding structure in the Instant Specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1, 9 and 10 disclose claim limitations “first hash block” and “second hash block”.  There is no support for these elements in the Instant Specification.   Claims 2-8 and 11-14 depend on claims 1 and 10 and are therefore also rejected.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “first hash block”, “second hash block”, and “a block data scanner” in claims 1-8 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al. (Pub. No.: US 2012/0143877 A1).

As for Claim 1, Kumar teaches of a data node in a distributed database system (Kumar Abstract and 0025, a plurality of buckets, each bucket being capable of storing at least one data item, and a processor configured to apply at least a first and a second hash function upon receiving a key to generate a first index and a second index.  A hash table 100 according to an embodiment of the present disclosure is illustrated and represented as an array of m rows and c columns. As used herein, the term " hash table" may refer to any suitable data structure, array, set, cache, or suitable memory device that stores data and associates keys with data values or respective table locations. Those of ordinary skill in the art will understand that the hash table 100 may be used by one or more suitable network components and infrastructure elements, such as, but not limited to, routers, switches, servers, etc.), comprising: 

a first hash block (Kumar Paragraph 0009, first hash function) having a plurality of slots (Kumar Paragraph 0027, the buckets 110, 112, 114, 116, 118, 120, 122, and 124 may accommodate multiple slots or entries), wherein each of the slots is in a one-to-one correspondence with each data partition or is in a one-to-one correspondence with a data set of each subscription relationship (Kumar Paragraph 0027 and Figures 1A-B, the buckets accommodate multiple slots, wherein each entry may include a key or a data item associated with the key); 

at least one second hash block (Kumar Paragraph 0009, second hash function), each second hash block corresponding to one of the slots in the first hash block; 

a storage engine configured to store service data, wherein the service data is in a data partition corresponding to a slot associated with the second hash block, or the service data is in a data set of a subscription relationship (Kumar Paragraph 0030-0031, the first and second hash functions may each be applied to a first key to generate an output identifying a first bucket 114 and a ; and 

a block data scanner configured to: scan the second hash block associated with the slot to obtain location information of the service data in the storage engine, and extract the service data from the storage engine according to the location information (Kumar Paragraph 0006, Lookup and update operations are commonly used with hash tables in which data values are indexed based on the result of a hash function that may be applied to the corresponding keys for the data values. Application of the hash function generates an index to a location or "bucket" of the hash table. Each bucket of the hash table may include a fixed number of entries for storing data values with keys that "hash" to the same index. .

As for Claim 2, Kumar further teaches the node according to claim 1 as disclosed above, wherein the data node is further configured to perform, according to a distribution policy or a subscription relationship, an initialization operation on the slots in the first hash block and an association relationship between the slots and the at least one second hash block (Kumar Paragraphs 0031-0036, at least one alternative bucket for each data item currently stored in a bucket identified as a potential candidate for storing a newly arrived data item may be examined. If more than one alternative bucket is determined to contain an available entry for accommodating a data item in an identified bucket, each alternative bucket available may be compared to determine which bucket is to be used. As discussed above, bucket selection may be done randomly, sequentially, per policy, etc).

As for Claim 3, Kumar further teaches the data node according to claim 2 as disclosed above, wherein the distribution policy comprises at least one partition identifier of the data node and a mapping function between a characteristic value of service data and a partition identifier, wherein the data node is configured to: establish a one-to-one correspondence between each partition identifier and each slot in the first hash block, obtain, according to a characteristic value of service data and the mapping function, a partition identifier corresponding to the service data (Kumar Paragraph 0028, at least two hash functions are used to generate an index corresponding to a respective bucket 110, 112, 114, 116, 118, 120, 122, and 124. As used herein, the term "hash function" may refer to any suitable function or mapping algorithm that uses an input value such as a key and returns or identifies an output value or index associated with a location (e.g., a bucket or entry thereof) in the hash table 100. It is to be understood that while embodiments described herein may focus on the use of a particular number of hash functions, other embodiments may utilize any suitable number of hash functions), and store, in a second hash block associated with a slot corresponding to the partition identifier, location information of the service data in the storage engine (Kumar Abstract and Paragraph 0010, second hash function upon receiving a key to generate a first index and a second index, respectively, the first and second indices identifying first and second potential buckets in the hash table for storing a new data item associated with the key, determine whether at least one of the first and second potential buckets have space available to store the new data item, and responsive to determining that at .

As for Claim 4, Kumar further teaches the data node according to claim 3 as disclosed above, wherein when newly-added service data is stored in the storage engine of the data node, the data node is further configured to calculate, according to a characteristic value of the newly-added service data and the mapping function, a partition identifier corresponding to the newly-added service data (Kumar Paragraph 0036, at least one alternative bucket for each data item currently stored in a bucket identified as a potential candidate for storing a , and store, in a second hash block associated with a slot corresponding to the partition identifier corresponding to the newly-added service data, location information of the newly-added service data is in the storage engine (Kumar Abstract and Paragraph 0010, second hash function upon receiving a key to generate a first index and a second index, respectively, the first and second indices identifying first and second potential buckets in the hash table for storing a new data item associated with the key, determine whether at least one of the first and second potential buckets have space available to store the new data item, and responsive to determining that at least one of the first and second potential buckets have available space, insert the new data item into one of the first or second potential buckets determined to have available space; Kumar Paragraph 0029, a first hash function h.sub.1 and a second hash function h.sub.2 receive and process newly arrived keys k to generate respective outputs identifying potential buckets 110, 112, 114, 116, 118, 120, 122, and 124 in connection with accessing and/or storing data (e.g., during .

As for Claim 5, Kumar further teaches the data node according to claim 3 as disclosed above, wherein when service data in the storage engine is deleted (Kumar Paragraph 0049, items are moved to make room for newly arrived data items.  Therefore, items are deleted), the data node is further configured to calculate, according to a characteristic value of the service data and the mapping function, a partition identifier corresponding to the service data (Kumar Paragraph 0036, at least one alternative bucket for each data item currently stored in a bucket identified as a potential candidate for storing a newly arrived data item may be examined. If more than one alternative bucket is determined to contain an available entry for accommodating a data item in an identified bucket, each alternative bucket available may be compared to determine which bucket is to be used. As discussed above, bucket selection may be done randomly, sequentially, per policy), and delete location information of the service data in a second hash block associated with a slot corresponding to the partition identifier corresponding to the service data and that is in the storage engine (Kumar Abstract and Paragraph 0010, second hash function upon receiving a key to generate a first index and a second index, respectively, the first and second indices identifying first and second potential buckets in the hash table for storing a new data item associated with the key, determine whether at least one of the first and second potential buckets have space available to store the new data item, and responsive to determining that at least one of the first and second potential buckets have available space, insert the new data item into one of the first or second potential buckets determined to have available space; Kumar Paragraph 0029, a first hash function h.sub.1 and a second hash function h.sub.2 receive and process newly arrived keys k to generate respective outputs identifying potential buckets 110, 112, 114, 116, 118, 120, 122, and 124 in connection with accessing and/or storing data (e.g., during insert and/or update operations) associated with the key. For convenience, such data will herein refer to a data item associated with the key. However, skilled artisans will readily appreciate that the data may additionally or alternatively include the key itself, all or part of a data item associated with the key, location information or a pointer identifying all or part of the data item, etc).

As for Claim 6, Kumar further teaches the data node according to claim 2 as disclosed above, wherein the subscription relationship comprises at least one data set that meets a preset condition; and wherein when the data node is configured to establish a one-to-one correspondence between each data set that meets the preset condition and a slot in the first hash block (Kumar Paragraph 0027 and Figures 1A-B, the buckets accommodate multiple slots, wherein each entry may include a key or a data item associated with the key; Kumar Paragraph 0028, at least two hash functions are used to generate an index corresponding to a respective bucket 110, 112, 114, 116, 118, 120, 122, and 124. As used herein, the term "hash function" may refer to any suitable function or mapping algorithm that uses an input value such as a key and returns or identifies an output value or index associated with a location (e.g., a bucket or entry thereof) in the hash table 100. It is to be understood that while embodiments described herein may focus on the use of a particular number of hash functions, other embodiments may utilize any suitable number of hash functions) and store, in a second hash block associated with a data set that meets the preset condition, location information of service data that meets the preset condition (Kumar Abstract and Paragraph 0010, second hash function upon receiving a key .

As for Claim 7, Kumar further teaches the data node according to claim 6 as disclosed above, wherein when newly-added service data is stored in the storage engine of the data node, the data node is further configured to obtain, according to a characteristic value of the newly-added service data, a data set that meets the preset condition and to which the newly-added service data belongs (Kumar Paragraph 0036, at least one alternative bucket for each data item currently stored in a bucket identified as a potential candidate for storing a newly arrived data item may be examined. If more than one alternative bucket is determined to contain an available entry for accommodating a data item in an identified bucket, each alternative bucket available may be compared to determine which bucket is to be used. As discussed above, bucket selection may be done randomly, sequentially, per policy), and store, in a second hash block associated with the data set that meets the preset condition, location information of the newly-added service data and that is in the storage engine(Kumar Abstract and Paragraph 0010, second hash function upon receiving a key to generate a first index and a second index, respectively, the first and second indices identifying first and second potential buckets in the hash table for storing a new data item associated with the key, determine whether at least one of the first and second potential buckets have space available to store the new data item, and responsive to determining that at least one of the first and second potential buckets have available space, insert the new data item into one of the .

As for Claim 8, Kumar further teaches the data node according to claim 6 as disclosed above, wherein when service data in the storage engine is deleted (Kumar Paragraph 0049, items are moved to make room for newly arrived data items.  Therefore, items are deleted), the data node is further configured to obtain, according to a characteristic value of the service data, a data set that meets the preset condition and to which the service data belongs data (Kumar Paragraph 0036, at least one alternative bucket for each data item currently stored in a bucket identified as a potential candidate for storing a newly arrived , and delete location information that is in the storage engine and that is of the service data in a second hash block associated with the data set that meets the preset condition and to which the service data belongs (Kumar Abstract and Paragraph 0010, second hash function upon receiving a key to generate a first index and a second index, respectively, the first and second indices identifying first and second potential buckets in the hash table for storing a new data item associated with the key, determine whether at least one of the first and second potential buckets have space available to store the new data item, and responsive to determining that at least one of the first and second potential buckets have available space, insert the new data item into one of the first or second potential buckets determined to have available space; Kumar Paragraph 0029, a first hash function h.sub.1 and a second hash function h.sub.2 receive and process newly arrived keys k to generate respective outputs identifying potential buckets 110, 112, 114, 116, 118, 120, 122, and 124 in connection with accessing and/or storing data (e.g., during insert and/or update .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, and further in view of Chhabra et al. (Pub. No.: US 2014/0149548 A1), hereinafter Chhabra.

As for Claim 9, Kumar teaches of a method for processing data (Kumar Abstract and 0025, a plurality of buckets, each bucket being capable of storing at least one data item, and a processor configured to apply at least a first and a second hash function upon receiving a key to generate a first index and a second index.  A hash table 100 according to an embodiment of the present disclosure is illustrated and represented as an array of m rows and c columns. As used herein, the term " hash table" may refer to any suitable data structure, array, set, cache, or suitable memory device that stores data and associates keys with data values or respective table locations. Those of ordinary skill in the art will understand that the hash table 100 may be used by one or more suitable network components and infrastructure elements, such as, but not limited to, routers, switches, servers, etc.), comprising: 

obtaining, by a destination data node, a data partition, and establishing a correspondence between a slot in a first hash block and the data partition ;

creating, by the destination data node, a second hash block (Kumar Paragraph 0009, second hash function) and associating the second hash block with the slot in the first hash block (Kumar Paragraph 0030-0031, the first and second hash functions may each be applied to a first key to generate an output identifying a first bucket 114 and a second potential bucket 120, respectively. In an embodiment, each of the identified buckets 114 and 120 may serve as a prospective candidate for storing a data item associated with the first key. Thus, either or both of the buckets 114 and 120 may be examined to determine whether the data item may be inserted therein. Those of ordinary skill in the art will understand that a bucket 114 or 120 for storing the data item d.sub.1 may be selected in various ways. Briefly, selection of a bucket may be done randomly, sequentially, and/or according to a specified policy or preference (e.g., based on most or least recently used));

receiving, by the destination data node, service data that is in the data partition and that is sent by a source data node , and storing, by the destination data node, service data in a storage engine (Kumar Paragraph 0036, at least one alternative bucket for each data item currently stored in a bucket identified as a potential candidate for storing a newly arrived data item may be examined. If more than one alternative bucket is determined to contain an available entry for accommodating a data item in an identified bucket, each alternative bucket available may be compared to determine which bucket is to be used. As discussed above, bucket selection may be done randomly, sequentially, per policy) and storing, in the second hash block, location information of the service data in the storage engine, wherein the service data is in the data partition corresponding to the slot associated with the second hash block (Kumar Abstract and Paragraph 0010, second hash function upon receiving a key to generate a first index and a second index, respectively, the first and second indices identifying first and second potential buckets in the hash table for storing a new data item associated with the key, determine whether at least one of the first and second potential buckets have space available to store the new data item, and responsive to determining that at least one of the first and second potential buckets have 

Kumar does not explicitly teach wherein the data partition comprises a data partition to be migrated and a data partition to be backed up.
However, Chhabra does teach wherein the data partition comprises a data partition to be migrated and a data partition to be backed up (Chhabra Paragraph 0004, in the CDN, nodes contain copies of content.  Content is replicated at various points in the network).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kumar’s data Chhabra so that one server is not a bottleneck (Chhabra Paragraph 0004).

As for Claim 10, Kumar teaches of a method for processing data (Kumar Abstract and 0025, a plurality of buckets, each bucket being capable of storing at least one data item, and a processor configured to apply at least a first and a second hash function upon receiving a key to generate a first index and a second index.  A hash table 100 according to an embodiment of the present disclosure is illustrated and represented as an array of m rows and c columns. As used herein, the term " hash table" may refer to any suitable data structure, array, set, cache, or suitable memory device that stores data and associates keys with data values or respective table locations. Those of ordinary skill in the art will understand that the hash table 100 may be used by one or more suitable network components and infrastructure elements, such as, but not limited to, routers, switches, servers, etc.), comprising: 

obtaining, by a source data node, a data partition, and a slot that is in a first hash block and that is corresponding to the data partition(Kumar Paragraph 0009, first hash function; Kumar Paragraph 0027, the buckets 110, 112, 114, 116, ; 

obtaining, by the source data node using a block data scanner, location information in a second hash block associated with the slot corresponding to the data partition (Kumar Paragraph 0009, second hash function; Kumar Paragraph 0030-0031, the first and second hash functions may each be applied to a first key to generate an output identifying a first bucket 114 and a second potential bucket 120, respectively. In an embodiment, each of the identified buckets 114 and 120 may serve as a prospective candidate for storing a data item associated with the first key. Thus, either or both of the buckets 114 and 120 may be examined to determine whether the data item may be inserted therein. Those of ordinary skill in the art will understand that a bucket 114 or 120 for storing the data item d.sub.1 may be selected in various ways. Briefly, selection of a bucket may be done randomly, sequentially, and/or according to a specified policy or preference (e.g., based on most or least recently used)), and extracting, from a storage engine, service data corresponding to the location information; and sending, by the source data node, the service data to a destination data node (Kumar .

Kumar does not explicitly teach wherein the data partition comprises a data partition to be migrated and a data partition to be backed up.
However, Chhabra does teach wherein the data partition comprises a data partition to be migrated and a data partition to be backed up (Chhabra Paragraph 0004, in the CDN, nodes contain copies of content.  Content is replicated at various points in the network).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kumar’s data storage system with the replication concept taught by Chhabra so that one server is not a bottleneck (Chhabra Paragraph 0004).

As for Claim 11, the combination of Kumar and Chhabra further teaches the method according to claim 10 as disclosed above, further comprising: deleting, by the source data node, service data that is in the data partition to be migrated and that is in the storage engine (Kumar Paragraph 0049, items are moved to make room for newly arrived data items.  Therefore, items are deleted), and deleting location information in the second hash block associated with the slot corresponding to the data partition to be migrated (Kumar Abstract and Paragraph 0010, second hash function upon receiving a key to generate a first index and a second index, respectively, the first and second indices identifying first and second potential buckets in the hash table for storing a new data item associated with the key, determine whether at least one of the first and second potential buckets have space available to store the new data item, and responsive to determining that at least one of the first and second potential buckets have available space, insert the new data item into one of the first or second potential buckets determined to have available space; Kumar Paragraph 0029, a first hash function h.sub.1 and a second hash function h.sub.2 receive and process newly arrived keys k to generate respective outputs identifying potential buckets 110, 112, 114, 116, 118, 120, 122, and 124 in connection with accessing and/or storing .

As for Claim 12, the combination of Kumar and Chhabra further teaches the method according to claim 11 as disclosed above, wherein further comprising: performing, by the source data node according to a distribution policy or a subscription relationship, an initialization operation on the slots in the first hash block and an association relationship between the slots and the at least one second hash block (Kumar Paragraphs 0031-0036, at least one alternative bucket for each data item currently stored in a bucket identified as a potential candidate for storing a newly arrived data item may be examined. If more than one alternative bucket is determined to contain an available entry for accommodating a data item in an identified bucket, each alternative bucket available may be compared to determine which bucket is to be used. As discussed above, bucket selection may be done randomly, sequentially, per policy, etc).

Kumar and Chhabra further teaches the method according to claim 12 as disclosed above, wherein the distribution policy comprises at least one partition identifier of the data node and a mapping function between a characteristic value of service data and a partition identifier, and the method further comprises: establishing, by the source data node, a one-to-one correspondence between each partition identifier and each slot in the first hash block; obtaining, by the source data node according to a characteristic value of service data and the mapping function, a partition identifier corresponding to the service data (Kumar Paragraph 0028, at least two hash functions are used to generate an index corresponding to a respective bucket 110, 112, 114, 116, 118, 120, 122, and 124. As used herein, the term "hash function" may refer to any suitable function or mapping algorithm that uses an input value such as a key and returns or identifies an output value or index associated with a location (e.g., a bucket or entry thereof) in the hash table 100. It is to be understood that while embodiments described herein may focus on the use of a particular number of hash functions, other embodiments may utilize any suitable number of hash functions), and storing, in a second hash block associated with a slot corresponding to the partition identifier, location information of the service data in the storage engine (Kumar Abstract and Paragraph 0010, second hash .

As for Claim 14, the combination of Kumar and Chhabra further teaches the method-according to claim 12 as disclosed above, wherein the subscription relationship comprises at least one data set that meets a preset condition, and the method further comprises: establishing, by the source data node, a one-to-one correspondence between each data set that meets the preset condition and a slot in the first hash block (Kumar Paragraph 0027 and Figures 1A-B, the buckets accommodate multiple slots, wherein each entry may include a key or a data item associated with the key; Kumar Paragraph 0028, at least two hash functions are used to generate an index corresponding to a respective bucket 110, 112, 114, 116, 118, 120, 122, and 124. As used herein, the term "hash function" may refer to any suitable function or mapping algorithm that uses an input value such as a key and returns or identifies an output value or index associated with a location (e.g., a bucket or entry thereof) in the hash table 100. It is to be understood that while embodiments described herein may focus on the use of a particular number of hash functions, other embodiments may utilize any suitable number of hash functions); and storing, in a second hash block associated with a data set that meets the preset condition, location information of service data that meets the preset condition (Kumar Abstract and Paragraph 0010, second hash function upon receiving a key to generate a first index and a second index, respectively, the first and second indices identifying first and second potential buckets in the hash table for storing a new data item associated with the key, .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRISELLE C ROLAND whose telephone number is (571)270-5133.  The examiner can normally be reached on Monday-Wednesday 9:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158                                                                                                                                                                                                        
/GRISELLE C ROLAND/
Examiner
Art Unit 2158
01/14/2020